IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 01-40702
                           Summary Calendar



                      UNITED STATES OF AMERICA,

                         Plaintiff-Appellee,

                                versus

                        ABEL FRANCO RODRIGUEZ,

                         Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                         USDC No. B-01-CR-62-1
                          --------------------
                             October 8, 2002

Before JONES, STEWART, and DENNIS, Circuit Judges

PER CURIAM:*

     Abel Franco Rodriguez was convicted by a jury of possession

with intent to distribute less than 50 kilograms of marijuana.   He

argues 1) that the district court’s note to the jury to continue

deliberations in an effort to reach a verdict in this case was an

impermissible abbreviated Allen** charge, and 2) that 21 U.S.C. §§




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     **
          See Allen v. United States, 164 U.S. 492 (1896).
                           No. 01-40702
                                -2-

841(a) and (b) are unconstitutional in light of the Supreme Court’s

decision in Apprendi v. New Jersey, 530 U.S. 466 (2000).

     The district court’s note to jury to continue deliberations

was not an abuse of discretion, and Rodriguez’s challenge with

respect to the note is without merit.   See United States v. Warren,

594 F.2d 1046, 1050 (5th Cir. 1979); United States v. Staach, 987

F.2d 232, 242 (5th Cir. 1993).

     As conceded by Rodriguez, this court has determined that his

Apprendi challenge to the constitutionality of the federal drug

statutes is without merit.   See United States v. Slaughter, 238

F.3d 580, 581-82 (5th Cir. 2000), cert. denied, 532 U.S. 1045

(2001).

     AFFIRMED.